Citation Nr: 0634428	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  95-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.  


REPRESENTATION

Appellant represented by:	Richard V. Chisholm, Esquire


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 1994 and September 1995 rating decisions of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).

In June 1997, the veteran was afforded a Travel Board hearing 
before a Veterans Law Judge who is no longer employed at the 
Board.  The veteran was informed of his right to another 
hearing, but in his reply, dated in September 2006, he 
indicated that he did not want another hearing.

This case was previously before the Board and was remanded to 
the RO in October 1997 and July 2003.  


FINDINGS OF FACT

1.  The veteran is shown as likely as not to have PTSD due to 
events experienced in Vietnam.

2.  Competent medical evidence does not indicate that any 
currently diagnosed psychiatric disorder, other than PTSD, is 
causally related to the veteran's period of service.




CONCLUSIONS OF LAW

1.  PTSD was incurred during the veteran's active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  An acquired psychiatric disorder, other than PTSD, was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decisions in June 1994 and September 1995.  
But this was both a practical and legal impossibility because 
the VCAA was not enacted until later - in November 2000.  
And in Pelegrini II, the Court clarified that in this type 
situation VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew, as if the 
initial decision was not made.  Rather, VA need only ensure 
the veteran receives or since has received content-complying 
notice such that he is not prejudiced.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, the RO readjudicated 
the claim and sent the veteran Supplemental Statements of the 
Case (SSOCs) in July 2004, April 2005, August 2005 and April 
2006, following the VCAA notice compliance actions in January 
2003 and November 2003.  The veteran was provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the notices.  In April 2006, the 
veteran stated that he had no further evidence to submit.  
Therefore, there is no prejudice to him because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim[s] and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the November 2003 letter 
stated: "We are enclosing VA Form 21-4142's for you to fill 
out and return for any records which you believe to be 
outstanding. . . . If you can obtain these records yourself, 
please do so, and submit them to us.  This will greatly 
facilitate the completion of your claim development.  Please 
note that it is ultimately your responsibility to provide VA 
with private medical records."  This satisfies the 
regulation, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his claim, 
not merely that requested by the RO.]

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in June 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records, private and VA medical records, and reports of VA 
examinations.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Service connection - in general

According to applicable laws and regulations, service 
connection may be granted for disability resulting from a 
disease or an injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).

Where a veteran served 90 days or more during a period of war 
and psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. 3.307, 3.309 (2006).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2006); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - PTSD

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006),

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  Section 1154 requires that the 
veteran have actually participated in combat with the enemy, 
meaning participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).  If the evidence establishes the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, his lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where, however, a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, his lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies his testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Analysis

A review of the record reflects post-service diagnoses of 
opioid dependence and polysubstance dependence.  It does not 
appear that the veteran is currently seeking service 
connection for these problems.  In any event, no compensation 
shall be paid if a disability is the result of a veteran's 
own willful misconduct, including the abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 
3.1(n), 3.301 (2002); see also VAOPGPREC 2-97 (January 16, 
1997).  Moreover, section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub L. No. 101- 508, § 8052, 104 
Stat. 1388, 1388-351 prohibits, effective for claims filed 
after October 31, 1990, the payment of compensation for a 
disability that is the result of a veteran's own alcohol or 
drug abuse.  The Board's analysis will accordingly focus on 
whether service connection is warranted for an acquired 
psychiatric disability, including PTSD as he contends.

PTSD 

In the instant case, the veteran has multiple PTSD diagnoses, 
including on VA examination in April 2003, each of which 
relate his current symptomatology to various stressful events 
in service.  Therefore, elements (1) and (3) of 38 C.F.R. 
§ 3.304(f) have been met.  The crucial element in this case 
is element (2) relating to in-service stressors.

During the course of his appeal, the veteran has provided 
various statements of claimed stressors.  For purposes of 
this decision, the Board will focus only on his assertion, 
made during the April 2003 VA examination, that he was 
exposed to enemy rocket fire on occasion during convoy 
missions in Vietnam.  In this regard, the Board notes that 
the veteran's service personnel records reflect that he 
participated in the Vietnam Counteroffensive Phase III and 
the Tet Counteroffensive Campaign.  The Board finds that the 
veteran's participation in these campaigns provides credible 
supporting evidence to establish the occurrence of the 
alleged stressor.  That is, it is entirely reasonable that 
during the veteran's participation in the aforementioned 
campaigns he was exposed to enemy rocket and mortar attacks.  
The Board notes that the Court has held that a claimed 
stressor need not be confirmed in every detail.  See Suozzi 
v. Brown, 10 Vet. App. 307, 331 (1997).  The supporting 
evidence need only imply that the veteran was personally 
exposed to the stressor.  Pentecost v. Principi, 16 Vet. App. 
124 (2002).

Based on the foregoing, the Board finds that the evidence of 
record supports a grant of service connection for PTSD.  
Although the veteran has alleged various other unverified 
stressors, the Board notes that the April 2003 VA examiner's 
diagnosis of PTSD is based, in part, on the confirmed 
stressor.  Therefore, the evidence of record is at least in 
relative equipoise.  Under the circumstances, the veteran 
prevails as to his claim for service connection for PTSD with 
application of the benefit of the doubt in his favor.  38 
U.S.C.A. § 5107.

Other acquired psychiatric disorder

As noted above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Insofar as the veteran seeks service connection for an 
acquired psychiatric disorder, the post-service medical 
evidence includes diagnoses of dysthymia, generalized anxiety 
disorder, dysthymic disorder and depressive disorder.  
Hickson element (1), a current disability, is accordingly 
met.  The Board notes, however, that service connection 
cannot be granted for congenital or developmental defects 
such as personality disorders.  See 38 C.F.R. § 3.303(c) 
(2006).  

With respect to Hickson element (2), in-service incurrence, 
the service medical records contain no complaints or findings 
of a psychiatric disability, and, at discharge, the veteran 
was evaluated as normal under the psychiatric portion of his 
examination.  To the extent that the veteran is now 
contending that he had psychiatric problems in service, his 
current contentions are outweighed by the utterly negative 
service medical records.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  The Board 
finds, therefore, that the preponderance of the probative 
evidence shows that the onset of his psychiatric problems did 
not occur during service.  Hickson element (2) has therefore 
not been met.

As to element (3), medical nexus, there is of record no 
competent medical opinion which serves to link any currently 
diagnosed psychiatric disorder to the veteran's military 
service.  As discussed above, the veteran is not competent to 
provide opinions on medical matters such as the etiology of 
diseases.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that lay persons are not competent to offer medical 
opinions); see also 38 C.F.R. § 3.159(a)(1).  His statements 
are not, therefore, probative of a nexus between any 
diagnosed psychiatric disorder and military service.  See 
also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  In the absence of evidence of 
in-service disease or injury, VA is not obligated to obtain a 
medical nexus opinion.  Cf. Charles v. Principi, 16 Vet. App. 
370, 371-72 (2002).

In short, for reasons expressed immediately above, Hickson 
elements (2) and (3) have not been met.  Thus, service 
connection for an acquired psychiatric disorder, other than 
PTSD, must be denied.


ORDER

The claim for service connection for PTSD is granted.  

The claim for service connection for an acquired psychiatric 
disorder, other than PTSD, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


